DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This communication is to response to Application No. 16/491,537 filed on 09/05/2019.

3.  	Claims 1-20 are currently pending and have been examined.  

Information Disclosure Statement
4. 	IDS filed on 09/05/2019 is considered.
                       
	                                         Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	6.	Claims 11 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite “simulating a golf ball flight path”.
The limitation of simulating a golf ball flight path, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.   
This judicial exception is not integrated into a practical application.  In particular, the claims only recite one additional element – using a computer to perform both determining and adjusting steps.  The computer in both steps is recited at a high-level of generality (i.e., as a generic device performing a generic device or computer function of adjusting the first trajectory based on the variations, and providing a virtual golf ball with a virtual flight path based on the adjusted trajectory) such that it amounts no more than mere instructions to apply the exception using a generic device or computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device or computer to perform both the determining and adjusting steps amounts to no more than mere instructions to apply the exception using a generic device or computer component.  Mere instructions to apply an exception using 
Furthermore, Applicant is advised to add a machine or structure in the body of claims 11 and 19. For example, the step of determining requires a machine to perform the step. 

Allowable Subject Matter
7. 	Claims 1-10 and 12-18 are in condition for allowance.

Conclusion
US PG PUB 2004/0032970           Kiraly, Chris
8. 	This patent teaches a portable flight parameter measurement system that is a standalone smart camera which tracks the surface of an object in motion, e.g., a ball, and determine speed, trajectory, a spin axis, and a spin rate around that axis. 

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571)272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PIERRE E ELISCA/Primary Examiner, Art Unit 3715